DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a solid electrolyte sheet.
Group II, claims 9-12, drawn to a method of producing the solid electrolyte sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ikejiri et al. (WO2015/087734 (corresponding US PGPub 2017/0005337 used for citation purposes)) and further in view of Yersak et al. (PGPub 2018/0309165). Ikejiri discloses a solid electrolyte sheet (solid electrolyte sheet 3 [0051, Figure 1]) containing at least one type of sodium ion-conductive crystal selected from β’’-alumina and NASICON crystal (sodium ion-conductive crystal is either NASICON [0041] or β’’-alumina [0042]), the solid electrolyte sheet having a thickness of 500 µm (sheet has thickness of 0.5 mm (500 µm) [0088, 0090, 0111]).
However, Ikejiri is silent to a flatness of 200 µm or less. 
Yersak discloses an electrochemical cell comprising a solid electrolyte [Abstract]. The battery particularly employs lithium or sodium [0001]. The solid electrolyte material has a structure analogous to NASICON [0010, 0027]. A surface of the solid electrolyte is roughened [0007] to a range from 0.5 – 10 micrometers [0030]. Roughness appears to be equivalent and proportional to flatness according to what is shown in the Specification [0011, Figure 1]. These roughness values promote a greater increase in solid electrolyte surface area, while ensuring that the solid electrolyte remains sufficiently robust [0030] such that the energy density of the battery is improved [0007, 0006]. 
.
During a telephone conversation with Mr. Funk (Reg. No. 57751) on 03/16/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-12 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim 1 links inventions I and II.  The restriction requirement restricting the linked inventions is subject to the nonallowance of the linking claim, claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 5 and claim 6 objected to because of the following informalities: “electrolyte sheets” should read as “electrolyte sheet” for proper antecedent basis with independent claim 1.  Appropriate correction is required.
Claim 8 objected to because of the following informalities: “all-solid-sate” should read as “all-solid-state”. Appropriate correction is required. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikejiri et al. (WO2015/087734 (corresponding US PGPub 2017/0005337 used for citation purposes)) and further in view of Yersak et al. (PGPub 2018/0309165).
Considering Claim 1, Ikejiri discloses a solid electrolyte sheet (solid electrolyte sheet 3 [0051, Figure 1]) containing at least one type of sodium ion-conductive crystal selected from β’’-alumina and NASICON crystal (sodium ion-conductive crystal is either NASICON [0041] or β’’-alumina [0042]), the solid electrolyte sheet having a thickness of 500 µm (sheet has thickness of 0.5 mm (500 µm) [0088, 0090, 0111]).
However, Ikejiri is silent to a flatness of 200 µm or less. 
Yersak discloses an electrochemical cell comprising a solid electrolyte [Abstract]. The battery particularly employs lithium or sodium [0001]. The solid electrolyte material has a structure analogous to NASICON [0010, 0027]. A surface of the solid electrolyte is roughened [0007] to a range from 0.5 – 10 micrometers [0030]. Roughness appears to be equivalent and proportional to flatness according to what is shown in the Specification [0011, Figure 1]. These roughness values promote a greater increase in solid electrolyte surface area, while ensuring that the solid electrolyte remains sufficiently robust [0030] such that the energy density of the battery is improved [0007, 0006]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the solid electrolyte sheet of Ikejiri with the roughening (and equivalent/proportional flatness) teaching of Yersak in order to promote a greater increase in solid electrolyte surface area, while ensuring that the solid electrolyte remains sufficiently robust [0030] such that the energy density of the battery is improved [0007, 0006]. 	
Considering Claim 5, Ikejiri discloses that the electrolyte sheet contains, in terms of % by mole, 65 to 98% Al2O3 (80.2% Al2O3 [0075]), 2 to 20% Na2O (13% Na2O [0075]), 0.2 to 15% MgO + Li2O (6.8% MgO [0075], includes Li2O [0043]), 0 to 20% ZrO2 (ZrO2 is listed as option [0078], not present in [0075]), and 0 to 5% Y2O3 (Y2O3 is listed as option [0081], not present in [0075]). 
	Considering Claim 6, Ikejiri discloses various NASICON crystals of formula NasA1tA2uOv [0040, 0041] that each read on the formula according to claim 6. 
	Considering Claim 7, Ikejiri discloses that the electrolyte sheet is for use in an all-solid-state sodium ion secondary battery (all-solid-state secondary sodium ion battery [Abstract, 0001, 0009], see claim 1). 
Considering Claim 8, Ikejiri discloses an all-solid-state secondary battery (solid-state secondary sodium battery [Abstract, 0001]) comprising a positive electrode composite layer (positive electrode composite layer 2 [0021, 0051, Figure 1]), a solid electrolyte layer (solid electrolyte layer 3 [0051, Figure 1]), and a negative electrode composite layer (negative electrode composite layer 4 [0022, 0051, Figure 1]), the solid electrolyte layer being formed of the solid electrolyte sheet according to claim 1 (see claim 1). 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ikejiri et al. (WO2015/087734 (corresponding US PGPub 2017/0005337 used for citation purposes)). 
Considering Claim 2, Ikejiri discloses a solid electrolyte sheet (solid electrolyte sheet 3 [0051, Figure 1]) containing at least one type of sodium ion-conductive crystal selected from β’’-alumina and NASICON crystal (sodium ion-conductive crystal is either NASICON [0041] or β’’-alumina [0042]). The electrolyte sheet contains Na2O [0075], and the composite material contains Na and O amorphous phase as a product of such mixed materials [0020, 0057]. Because such an amorphous phase is easily present at an interface between the mixed active material crystal and the sodium-ion conductive crystal so as easily reduce the interface resistance and easily increase the charge-discharge capacity and battery voltage [0027, 0046, 0047, 0057], ensuring that the Na2O is consistently and easily present throughout the solid electrolyte sheet to provide such effects would have been obvious to a person of ordinary skill in the art, and would suggest when C1 represents a Na2O concentration at a depth of 5 µm from a surface of the solid electrolyte sheet and C2 represents a Na2O concentration at a depth of 20 µm from the surface, C2 - C1 ≤ 10% by mole. 
Considering Claim 3, Ikejiri discloses a solid electrolyte sheet (solid electrolyte sheet 3 [0051, Figure 1]) containing at least one type of sodium ion-conductive crystal selected from β’’-alumina and NASICON crystal (sodium ion-conductive crystal is either NASICON [0041] or β’’-alumina [0042]). The electrolyte sheet contains Na2O [0075], and the composite material contains Na and O amorphous phase as a product of such mixed materials [0020, 0057]. Because such an amorphous phase is easily present at an interface between the mixed active material crystal and the sodium-ion conductive crystal so as easily reduce the interface resistance and easily increase the charge-discharge capacity and battery voltage [0027, 0046, 0047, 0057], ensuring that the Na2O is consistently and easily present throughout 1’ represents a Na2O concentration at a depth of 5% from a surface of the solid electrolyte sheet and C2’ represents a Na2O concentration at a depth of 50% from the surface, C2’ - C1’ ≤ 10% by mole. 
	Considering Claim 4, Ikejiri discloses that the solid electrolyte sheet has a thickness of 500 µm (sheet has thickness of 0.5 mm (500 µm) [0088, 0090, 0111]). 

	Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725